Citation Nr: 1015590	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  07-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to an increased (compensable) disability 
rating for a service-connected corneal scar of the left eye.

2.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 20 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2005 and February 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Procedural History

Corneal scar claim

In a January 2004 rating decision, the RO granted the 
Veteran's service-connection claim for a corneal scar of the 
left eye and assigned a noncompensable (zero percent) 
disability rating.

In April 2005, the RO received the Veteran's increased rating 
claim as to the service-connected corneal scar.  The RO 
denied the claim in the above-referenced November 2005 rating 
decision.  The Veteran disagreed and perfected an appeal as 
to this issue.

In December 2008, the Veteran presented sworn testimony 
during a videoconference hearing which was chaired by a 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the Veteran's VA claims folder.

The Board remanded the Veteran's claim for further 
evidentiary development in a January 2009 decision.  Such was 
achieved, and the Veteran's claim was readjudicated by the 
Appeals Management Center (AMC) in a November 2009 
supplemental statement of the case (SSOC).  The Veteran's 
claims file has been returned to the Board for further 
appellate review. 
 
Lumbar spine claim

In the above-referenced January 2009 decision, the Board 
granted the Veteran's 
service-connection claim for a lumbar spine disability.  
Subsequently, in a February 2009 rating decision, the RO 
assigned a 20 percent disability rating for the Veteran's 
spine disability, effective March 16, 2005.  The Veteran 
received notice of this decision on March 17, 2009.  

The Veteran submitted a timely notice of disagreement with 
the RO's assigned 20 percent rating, postmarked within one 
year of notification.  See the Veteran's Statement in Support 
of Claim, postmarked March 13, 2010; see also 38 C.F.R. 
§ 20.305.  A statement of the case (SOC) has not yet been 
issued as to that claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further procedural and evidentiary 
development.



1.  Entitlement to an increased (compensable) disability 
rating for a service-connected corneal scar of the left eye.

As noted in the Introduction above, the Veteran testified at 
a videoconference hearing before a Veterans Law Judge in 
December 2008.  Unfortunately, the Veterans Law Judge before 
whom he testified is no longer employed at the Board.  

The Veteran is entitled to a hearing with the Veterans Law 
Judge who will decide his appeal.  See 38 U.S.C.A. § 7107(c) 
(West 2002); 38 C.F.R. § 20.707 (2009).  As such, the Veteran 
was sent a letter informing him of this situation and 
indicating that he could elect to be provided with another 
hearing before the Board.  In April 2010, the Veteran 
notified the Board that he wished to appear at a hearing 
before another Veterans Law Judge via videoconference at his 
local regional office.  

Therefore, the Board must remand this claim in order that the 
Veteran may be scheduled for an additional videoconference 
hearing.  See 38 C.F.R. § 20.704 (2009).  The Board sincerely 
regrets the additional delay in adjudicating the Veteran's 
claim.  However, this remand is necessary to ensure that the 
Veteran receives all consideration due to him under the law.

2.  Entitlement to an increased disability rating for a 
service-connected lumbar spine disability, currently 
evaluated 20 percent disabling.

As was described in the Introduction above, in February 2009, 
the RO assigned a 20 percent rating for the Veteran's 
service-connected lumbar spine disability.  The Veteran was 
notified of this decision on March 17, 2009.  The Veteran has 
since expressed timely disagreement with this assigned 
rating.  See the Veteran's Statement in Support of Claim, 
postmarked March 13, 2010.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where a notice of disagreement is filed but a SOC has 
not been issued, the Board must remand the claim to the 
agency of original jurisdiction so that a SOC may be issued.  
Thus, the agency of original jurisdiction must issue a SOC as 
to the lumbar spine increased rating claim.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should issue a SOC pertaining to 
the Veteran's claim of entitlement to an 
increased disability rating greater than 
20 percent for a service-connected lumbar 
spine disability.  In connection 
therewith, the Veteran and his 
representative should be provided with 
appropriate notice of his appellate 
rights.

2.  VBA should also schedule the Veteran 
for a videoconference hearing at the RO in 
regards to his left corneal scar claim.  
The Veteran should be notified of the 
date, time, and place of such hearing by 
letter mailed to his current address of 
record.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



